EXHIBIT 10.1
 
Execution Copy
LIMITED WAIVER AND AMENDMENT NO. 1
TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 1 to Amended and Restated Note Purchase
Agreement (this “Amendment”), dated as of October 18, 2012 and made effective as
of October 1, 2012, is made by and among (i) AEMETIS ADVANCED FUELS KEYES, INC.
(f/k/a AE Advanced Fuels Keyes, Inc.), a Delaware corporation (“AEAFK”), AEMETIS
FACILITY KEYES, INC., a Delaware corporation and successor-in-interest to Keyes
Facility Acquisition Corp., a Delaware corporation (“Keyes Facility”, together
with AEAFK, the “Borrowers”), AEMETIS, INC. (formerly known as AE Biofuels,
Inc.), a Nevada corporation (“Parent”), and (ii) THIRD EYE CAPITAL CORPORATION,
an Ontario corporation, as agent for the Noteholders (“Agent”), THIRD EYE
CAPITAL CREDIT OPPORTUNITIES FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”)
and SPROTT PC TRUST (“Sprott PC Trust Purchaser,” and together with TEC Insight
Fund Purchaser, “Noteholders”).
 
RECITALS


A. The Borrowers, Agent and Noteholders entered into the Amended and Restated
Note Purchase Agreement dated as of July 6, 2012 (as the same may be amended,
restated, supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Agent and Noteholders have agreed, to
provide a limited waiver and amendment to the Agreement on the terms and
conditions contained herein.
 
AGREEMENT


SECTION 1.  Reaffirmation of Indebtedness.  The Borrowers hereby confirm that
(a) as of October 1, 2012, the outstanding principal balance of the Notes and
accrued and unpaid interest thereon (excluding any Default or Event of Default
interest) is $51,376,155.76.
 
SECTION 2.  Amendments.  As of the date hereof, the following sections of the
Agreement shall be and hereby are amended as follows:
 
(A)          Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of this Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).  Section 1.1 of the Agreement is hereby
amended by substituting and adding the following definitions in lieu of or in
addition to the versions of such terms and related definitions contained in the
Agreement, as applicable, in the appropriate alphabetical order:
 
“Existing Notes Stated Maturity Date” means July 6, 2014.
 
 
1

--------------------------------------------------------------------------------

 
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$7,184,573.64 aggregate principal amount of Existing Notes pursuant to this
Agreement, (ii) the issuance and sale by the Borrowers of $15,000,000 aggregate
principal amount of Acquisition Notes pursuant to this Agreement, (iii) the
issuance and sale by the Borrowers of up to $24,000,000 aggregate principal
amount of Revolving Notes pursuant to this Agreement and (iv) the issuance and
sale by the Borrowers of $10,000,000 aggregate principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“First Amendment Effective Date” means October 1, 2012.
 
“Non-Revolving Portion” means, the Special Advances and the First Amendment and
Waiver Fee Advances in the aggregate principal amount of up to $6,000,000.
 
“Payment Event Date” means the earliest to occur of (a) the date of the
completion of any equity offering of Capital Stock of any Company Party that
results in gross proceeds of at least $5,000,000; (b) the date any Company Party
receives any proceeds from the Program of $2,000,000 or more in the aggregate;
(c) the date any Company Party receives proceeds of $1,000,000 or more in the
aggregate from the California Energy Commission, whether in the form of a grant,
loan, subsidy, tax credit or other similar benefit; and (d) February 1, 2013.
 
“Revolving Notes” means, collectively, the revolving notes to be issued by the
Borrowers made payable to the Noteholders at the First Closing and any
Subsequent Closing in the form attached hereto as Exhibit C-4 up to a maximum
aggregate original principal amount of $24,000,000.
 
“Revolving Portion” means, the aggregate principal amount of up to $18,000,000.
 
“Special Advances” means the portion of the Revolving Notes issued on September
28, 2012 and October 1, 2012 in the original principal amount of $1,000,000 in
the aggregate, together with the portion of the Revolving Notes issued after the
First Amendment Effective Date in the original principal amount of $1,000,000 in
the aggregate.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $24,000,000
principal amount of Revolving Notes shall be issued and outstanding at any time.
 
(C)           Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of
the Agreement is deleted in its entirety and replaced with the following:
 
“2.3         Creation and Issuance of the Notes. The Borrowers hereby create and
authorize the Notes for issuance in the aggregate principal amount of up to
$56,184,573.64. The Notes shall be dated as of their applicable Issue Date
(including all replacement certificates issued in accordance with this
Agreement) and will become due and payable, together with all accrued and unpaid
interest thereon, on the Maturity Date.  Other than the Revolving Portion of the
Revolving Notes, which may be re-issued once redeemed, neither the Non-Revolving
Portion of the Revolving Notes nor any other Notes, may be re-issued once
redeemed.”
 
(D)           Section 2.4 (Subsequent Closings and Revolving Notes). Section 2.4
of the Agreement is deleted in its entirety and replaced with the following:
 
 
2

--------------------------------------------------------------------------------

 
 
“2.4          Subsequent Closings and Revolving Notes. Subject to the terms and
conditions set forth in Section 2.2, on and after the date of this Agreement and
upon written notice by the Borrowers to the Administrative Agent of not less
than ten Business Days in substantially the form attached hereto as Exhibit B
(each, a “Revolving Loan Request”), the Noteholders, severally, and not jointly,
agree to issue Revolving Notes in an aggregate amount not to exceed at any time
outstanding the amount identified in the Allocation Notice; provided, however,
that (i) after giving effect to any outstanding Revolving Notes, the aggregate
principal amount of all outstanding Revolving Notes shall not exceed
$24,000,000, (ii) $4,000,000 of the Revolving Notes may only be used by the
Borrowers to pay the First Amendment and Waiver Fee and for no other purpose
(the “First Amendment and Waiver Fee Advances”) and (iii) once the portion of
the Revolving Notes representing the First Amendment and Waiver Advances and the
Special Advances have been redeemed, such amounts shall not be re-issued.  The
aggregate principal amount of any new Revolving Notes issued at any Subsequent
Closing must be at least $500,000 and in increments of $100,000. At each
Subsequent Closing, the Borrowers shall deliver an officer’s certificate to the
Administrative Agent and such other evidence reasonably acceptable to the
Administrative Agent that the conditions precedent set forth in Section 2.2 have
been met.”
 
(E)            Section 4.2(1) (Partial Redemption). Section 4.2(1) of the
Agreement is deleted in its entirety and replaced with the following:
 
“4.2 Redemption on Occurrence of Certain Events.
 
(i)   Partial Redemption. Upon the occurrence of a Redemption Event, the
Borrowers shall redeem that portion of the Notes equal to the net proceeds
received by the Borrowers from such Redemption Event.  Upon the occurrence of
any Redemption Event or in the event the Borrowers elect to redeem the Notes
pursuant to this Agreement, the Borrowers shall redeem the Notes in the
following order of priority: (a) the first $5,000,000 shall be applied to the
Revolving Portions of the Revolving Note, (b) the Non-Revolving Portions of the
Revolving Notes, (c) the Existing Notes, (d) the Acquisition Notes, (e) the
Revenue Participation Notes, and (f) the Revolving Portions of the Revolving
Notes.  Notwithstanding anything to the contrary, in the event that any Company
Party completes an equity offering of Capital Stock that results in gross
proceeds of at least $50,000,000, the Borrowers shall redeem the Revenue
Participation Notes for an amount equal to the sum of the then outstanding
principal balance, plus all accrued and unpaid interest owing thereon. In
addition, to the extent that any Company Party completes an equity offering of
Capital Stock that results in gross proceeds of at least $50,000,000 and any
Note Indebtedness remains outstanding, the Borrowers shall redeem the Notes in
an amount equal to 100% of the monthly Free Cash Flow of the Borrowers;
provided, however, the Borrowers shall be permitted to make Revolving Loan
Requests in accordance with Section 2.4 hereof.”
 
SECTION 3. Payments of Interest.  Notwithstanding anything to the contrary
contained in the Agreement, for the period commencing on October 1, 2012 and
ending on the Payment Event Date, interest on the Notes shall accrue as set
forth in the Agreement but shall not be payable until the earlier of (i) the
Payment Event Date and (ii) Agent’s declaration that all Note Indebtedness to be
immediately due and payable pursuant to Section 8.2 of the Agreement. For any
period following the Payment Event Date, interest on the Notes shall accrue and
shall be payable as set forth in the Agreement. Notwithstanding the First
Amendment Effective Date, the Borrowers hereby acknowledge that interest on the
portion of the Special Advance made to Borrowers on September 28, 2012 in the
amount of $607,864.91 shall accrue commencing on September 28, 2012, which
interest shall be payable by the Borrowers.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 4. Limited Waiver.  Subject to the terms, covenants and conditions of
this Amendment, Agent hereby waives the Borrowers’ obligation to pay or comply,
and any Event of Default which has occurred or may occur solely as a result of
such failures of the Borrowers to pay or comply with, the following:
 
(A)           the weekly redemptions in respect of the Existing Notes due
September 21, 2012 and September 28, 2012 in the aggregate amount of $100,000
pursuant to Section 4.1(2) of the Agreement;
 
(B)           the redemption in respect of the Existing Notes in the amount of
$300,000 pursuant to Section 4.1(3) of the Agreement for the quarter ending
September 30, 2012;
 
(C)           any redemption in respect of any Existing Note pursuant to Section
4.1(1), (2) and (3) of the Agreement for the period commencing on the First
Amendment Effective Date and ending on the Payment Event Date;
 
(D)           the Keyes Plant Minimum Quarterly Production covenant pursuant to
Section 6.2(b) of the Agreement for the quarters ending September 30, 2012 and
December 31, 2012;
 
(E)           the Free Cash Flow covenant pursuant to Section 6.2(a) of the
Agreement for the quarter ending December 31, 2012; and
 
(F)           the payment of the Existing Notes Stated Maturity Date Extension
Fee.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Agent or Noteholders of any covenant or provision of the
Agreement, the other Note Purchase Documents, or of any other contract or
instrument among the Borrowers, any Company Party, Noteholders and Agent, and
the failure of Agent or Noteholders at any time or times hereafter to require
strict performance by the Borrowers or any Company Party of any provision
thereof shall not waive, affect or diminish any right of Agent or Noteholders to
thereafter demand strict compliance therewith.  Agent and Noteholders hereby
reserve all rights granted under the Agreement, the Note Purchase Documents and
any other contract or instrument among the Borrowers, any Company Party,
Noteholders and Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 5.Conditions to Effectiveness.  This Amendment, and the waivers
contained herein, shall be effective only upon and subject to satisfaction of
the following conditions precedent:
 
(A)           Agent shall have received this Amendment duly executed by the
parties hereto.
 
(B)           Agent shall have received an amendment and waiver fee in the
amount of $4,000,000 (the “First Amendment and Waiver Fee”), which First
Amendment and Waiver Fee shall be deemed fully earned and nonrefundable and
shall be payable in accordance with Section 6 hereof.
 
(C)           Agent shall have received payment in cash in the amount of
$28,377.23 for certain unreimbursed costs and expenses payable by the Borrowers
pursuant to the terms of the Agreement.
 
(D)           Agent shall have received the Amended and Restated Revolving Notes
duly executed by the Borrowers in the original principal amount of $24,000,000.
 
(E)           Within 20 days following the First Amendment Effective Date, Agent
shall have received (i) an amendment to each of the Mortgages duly executed by
the Borrowers in a form acceptable to Agent,  (ii) a title endorsement issued by
First American Title Insurance Company in favor of Agent insuring the priority
of Agent’s Lien created by the Mortgages and (iii) evidence of the payment of
real property taxes due and owing with respect to the Real Property subject to
the Mortgages.
 
(F)           Agent shall have received a Reaffirmation to Unconditional
Personal Guaranty, duly executed by Eric McAfee.
 
(G)           Agent shall have received a Reaffirmation of Guaranty, duly
executed by the Guarantors.
 
(H)           Agent shall have received a Reaffirmation of Guaranty, duly
executed by McAfee Capital LLC.
 
(I)            Agent shall have received a certificate of a Senior Officer of
each Borrower certifying (1) that no change has occurred to the Organizational
Documents of the Borrowers since certified copies thereof were previously
delivered to the Agent, and (2) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors of each Borrower
authorizing the execution, delivery and performance of the Note Purchase
Documents to which such Borrower is a party delivered in connection with this
Amendment, including the issuance and sale of the Amended and Restated Revolving
Note, and that such resolutions have not been modified, rescinded or amended and
are in full force.
 
 
5

--------------------------------------------------------------------------------

 
 
(J)           Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Agent and Noteholders shall have the
right to demand the immediate repayment in full in cash of all outstanding
Indebtedness owing to Agent and Noteholders under the Agreement, the Notes and
the other Note Purchase Documents.  In consideration of the foregoing and the
transactions contemplated by this Amendment, each Borrower hereby (a) ratifies
and confirms all of the obligations and liabilities of such Borrower owing
pursuant to the Agreement and the other Note Purchase Documents and (b) agrees
to pay all costs and expenses of Agent and Noteholders in connection with this
Amendment.
 
SECTION 6. Payment of First Amendment and Waiver Fee.  The Borrowers shall pay
the First Amendment and Waiver Fee as follows:
 
(A)           $1,000,000 of the First Amendment and Waiver Fee shall be added to
the outstanding principal balance of the Revolving Notes as of the First
Amendment Effective Date.
 
(B)           $1,000,000 of the First Amendment and Waiver Fee (“Partial
Amendment Fee”) shall be paid on January 1, 2013, April 1, 2013 and July 1, 2013
(each, a “Fee Payment Date”). At the Borrowers’ option and with not less than 10
Business Days written notice to Agent of the Borrowers’ election prior to such
Fee Payment Date, the Borrowers may elect to pay the Partial Amendment Fee due
on such Fee Payment Date either (i) in shares of the common stock of Parent or
(ii) as an addition to the outstanding principal balance of the Revolving Notes.
 
If the Borrowers elect to pay the portion of the Partial Amendment Fee in the
common stock of Parent as set forth in Section 6(B) above, the number of shares
will be calculated using the following formula based on the closing share price
on the applicable Fee Payment Date as follows and stock certificates
representing such shares shall be delivered to the Agent within five Business
Days following the applicable Fee Payment Date to which such shares relate:
 

  # of shares of common stock    = Amount of such Partial Amendment Fee        
  90% of closing price of common stock, as applicable

 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 7. Consent.  Subject to the terms, covenants and conditions of this
Amendment, Agent consents to the Borrowers incurring additional unsecured debt,
evidenced by the promissory notes in the original principal amount of up to
$36,000,000 issued pursuant to the Note Purchase Agreement dated as March 4,
2011, amended January 19, 2012 and July 24, 2012 between the Parent, AE Advanced
Fuels, Inc., Advanced BioEnergy, LP and its general partner Advanced BioEnergy
GP, LLC (the “Advanced BioEnergy Agreement”), and agrees that such unsecured
debt shall be considered “Permitted Indebtedness” for purposes of the
Agreement.  Within 30 days after the First Amendment Effective Date, the
Borrowers shall cause Advanced BioEnergy, LP and any other holder of the notes
issued pursuant to the Advanced BioEnergy Agreement to deliver subordination
agreements in favor of Agent on behalf of the Noteholders in form and substance
acceptable to Agent.
 
SECTION 8. Agreement in Full Force and Effect as Amended.  Except as
specifically amended or waived hereby, the Agreement and other Note Purchase
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Note Purchase
Document or any right, power or remedy of Agent or Noteholders thereunder, nor
constitute a waiver of any provision of the Agreement or any other Note Purchase
Document, or any other document, instrument or agreement executed or delivered
in connection therewith or of any Default or Event of Default under any of the
foregoing, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Agent or Noteholders whether under the Agreement, the other Note Purchase
Documents, at law or otherwise.  All references to the Agreement shall be deemed
to mean the Agreement as modified hereby.  This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement or any other Note Purchase
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Agreement and Note Purchase
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment, and each reference
herein or in any other Note Purchase Documents to “the Agreement” shall mean and
be a reference to the Agreement as amended and modified by this Amendment.
 
SECTION 9. Representations.  Each of the Parent and the Borrowers hereby
represents and warrants to Agent and Noteholders as of the date of this
Amendment as follows:  (A) it is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation; (B) the execution,
delivery and performance by it of this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith are within its powers,
have been duly authorized, and do not contravene (i) its articles of
incorporation, bylaws or other organizational documents, or (ii) any applicable
law; (C) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any Governmental Entity or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment or any other Note Purchase
Documents executed and delivered in connection herewith by or against it;
(D) this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith have been duly executed and delivered by it; (E) this
Amendment and all other Note Purchase Documents executed and delivered in
connection herewith constitute its legal, valid and binding obligation
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (F) after giving effect to this Amendment, it is
not in default under the Agreement or any other Note Purchase Documents and no
Event of Default exists, has occurred and is continuing or would result by the
execution, delivery or performance of this Amendment; and (G) the
representations and warranties contained in the Agreement and the other Note
Purchase Documents are true and correct in all material respects as of the date
hereof as if then made, except for such representations and warranties limited
by their terms to a specific date.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 10. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Agent.  This Amendment shall be considered
part of the Agreement and shall be a Note Purchase Document for all purposes
under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder.  No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party.  Nothing contained in this Amendment shall be construed as a
delegation to Agent or Noteholders of the Borrowers or any Company Party’s duty
of performance, including any duties under any account or contract in which
Agent or Noteholders have a security interest or lien.  This Amendment shall be
binding upon the Borrowers, the Parent and their respective successors and
assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Noteholders shall affect such representations or warranties or the
right of Agent or Noteholders to rely upon them.
 
 
8

--------------------------------------------------------------------------------

 
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY
NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE AGENT AND EACH NOTEHOLDER AND THEIR RESPECTIVE
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH PERSON MAY NOW OR HEREAFTER HAVE
AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.
 
 
 
{Signatures appear on following pages.}
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

  BORROWERS:           AEMETIS ADVANCED FUELS KEYES, INC.        
 
By:
/s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief Executive Officer  
       
AEMETIS FACILITY KEYES, INC.
           
By:
/s/ Eric A. McAfee       Name: Eric A. McAfee     Title:   Chief Executive
Officer           PARENT:           AEMETIS, INC.           By: 
/s/ Eric A. McAfee 
    Name:   Eric A. McAfee     Title:  Chief Executive Officer  

 
 
 
 
Signature Page to Limited Waiver and Amendment No. 1
 
 
10

--------------------------------------------------------------------------------

 
 

  ADMINISTRATIVE AGENT:     THIRD EYE CAPITAL CORPORATION             By:  /s/
Arif N. Bhalwani    
Name: 
Title: 
Arif N. Bhalwani
Managing Director
          By:   /s/ David G. Alexander    
Name:
Title:  
David G. Alexander
Managing Director
          NOTEHOLDERS:


SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST
    By:
/s/ Steve Rastowsky
   
Name: 
Title:
Steve Rastowsky
CFO
          THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as
Managing General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND –
INSIGHT FUND           By: /s/ Richard Goddard    
Name:  
Title: 
Richard Goddard
Manager
            By:  /s/ Robert L. DeNormandie     
Name:  
Title:  
Robert L. DeNormandie
Manager
 

 
 
 
 
Signature Page to Limited Waiver and Amendment No. 1
 
11

--------------------------------------------------------------------------------